MEMORANDUM**
Arturo Landeros-Villa appeals his guilty plea conviction for unlawful reentry by a deported, removed and/or excluded alien, in violation of 8 U.S.C. § 1326(a). Landeros-Villa contends that his sentence in excess of two years is illegal and violates due process under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), because at the plea hearing Landeros-Villa admitted deportation but not removal, which, he says, is the exclusive condition precedent for enhanced punishment under the 1996 version of 8 U.S.C. § 1326(b)(2). We reject Landeros-Villa’s contention that United States v. Lopez-Gonzalez, 183 F.3d 933, 934 (9th Cir.1999) (concluding that any distinction between deportation and removal is legally insignificant for purposes of the 1996 version of § 1326), is not controlling. See also United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000) (holding that Apprendi preserved the holding of Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), and rejecting contention that a § 1326(b)(2) enhancement requires proof beyond a reasonable doubt of the prior aggravated felony conviction). The district court’s judgment is therefore
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.